SULLIVAN, J.
Epitomized Opinion
The Trust Co. claimed that Sept. 2, 1920, Gottlieb had an account with its bank ,and that day issued his written check on it for $500.00 and same day the payee presented it to the bank, and had it certified. The Trust Co. then believed there was $500 on deposit in said account, when in fact there, was $29.82 only.
On the same day Gottlieb drew from the bank $900, without giving notice to stop payment of the $500 check. The payee of the certified cheek deposited it endorsed in blank, with another Cleveland bank, which endorsed it to another bank, and it was paid on Sept. 10 through the clearing house.
Gottlieb, as it appears, claims there was fraud upon the part of the payee of the check, of which the Trust Co. was notified and an attempt made by the drawer to have the Trust Co. stop payment, and that the Trust Co. could have stopped it. The Trust Co. claims there was no- authority, on the part of the bank, to refuse payment unless the check was returned with no intervening rights of third parties, as appears in this ease. The court below gave judgment against Gottlieb for $470.18. The Court of Apeáis held:
(1) That the certification of the check was equivalent to delivering $500 in money to the payee- on the check, and a bona fide holder of it could enforce payment notwithstanding the Trust Co. before payment to the depositor, had received notice that the check was fraudulently obtained.
(2) That after a bank had certified a check, the drawer could not revoke. The judgment of the Municipal Court was affirmed.